DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-2 and 4-13 are currently pending
	Claim 3 is cancelled
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of claims 1-2 and 4-13  have been fully considered but are moot in view of the new ground(s) of rejection.

Examiner’s Note;
	In respect to the arguments presented alleging that;
(i)	D'HOORE discloses a method of hiding the tripod in a spherical image. Specifically, D'HOORE teaches that, when opening a result of a remap operation, the result is a cute top view /3715399.1 PATENTS/N: 16/562,03425790.224of the tripod. By pasting a logo in the center of the image and merging the new layer in the background picture, the logo is placed on the top, instead of the tripod.
	Examiner rebuts by remarking that the expression stated as “the logo is placed on the top, instead of the tripod.”, is directly in conflict with the previous statement of “opening a result of a remap operation, the result is a cute top view /3715399.1 PATENTS/N: 16/562,03425790.224of the tripod”, meaning that the graphic is placed on top image of the tripod and not in “top” anywhere else.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 .
(ii)	D'HOORE only teaches pasting the logo image on a center of a vertical fisheye image, but does not teach or suggest any remapping or projection transformation being performed on the logo image.
	Examiner rebuts by evidencing the directly placed logo in the cylindrical projection prior to the conversion into spherical coordinates by which obviating the process of applying the logo over the tripod’s image in the equidistant cylindrical projection depicted from the panorama images on Pg.4/8 below,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ,
prior to continuing to further transform the image of the equirectangular e.g., of the equidistant cylindrical projection panorama of the above pictures, into a fisheye view projection.
	It is concluded that D'HOORE, teaches the amended claimed matter at the intermediary process described on Pg.4/8, 7/8 and 8/8.
	A new search has been conducted in view of the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-2 and 4-13  are rejected under 35 U.S.C. 103 as being unpatentable over Ronny D'HOORE (hereinafter D'HOORE) “Hiding the Tripod in a Sphere” Copyright © 2000 Proxy Vista AB, (Pages 1-8) and Junichi Rekimoto et al., (hereinafter Rekimoto) (US 10,574,889) in view of Hiroshi Suitoh et al., (hereinafter Suitoh) (US 2019/0347775).
No common assignee or inventor has been identified with this application.
Re Claim 1. (Currently Amended) D'HOORE discloses, an image processing apparatus comprising: 
a processor (Pg.7/8); and 
a memory storing a program which, when executed by the processor, causes the image processing apparatus to (a processor performing the acquisition and conversion of image data and a memory to save the image file for displaying, as being implicit/inherent components of the computerized acquisition apparatus of Pg.5/8 as it would be required to store the execution program, the captured image and the functions of copy and paste disclosed on Pg.7/8): 
acquire an image captured by an image capturing apparatus (capturing i.e., acquiring a fully immersive e.g., 360 degrees, panorama spherical image is acquired Pg.1/8, and display it on a screen per Figures on Pg.4/8 to 8/8) and zenith information indicating a zenith position in the acquired image (a Zenith information being implicitly derived as the Vertical view direction at 0o angle in the vertical field of view VFOV of the spherical image e.g., at nadir herein depicted 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 and where the image is captured from the top e.g., from the zenith of the spherical projection
information, disclosed on Pg.5/8 where the zenith direction is taught at Pg.3/8), wherein a part of the image corresponding to a viewing direction is to be displayed on a screen (and wherein the central bottom part in the image corresponds with the viewing direction displayed on screen Pg.5/8 and 6/8); 
develop the image by equidistant cylindrical projection with inclination correction based on the acquired zenith information (the image is developed form the captured spherical panorama representation into equidistant cylindrical projections and corrected according to the zenith information as depicted in Figures on Pg.4/8
directly placing the logo in the cylindrical projection prior to the conversion into spherical coordinates by which obviating the process of applying the logo over the tripod’s image in the equidistant cylindrical projection depicted from the panorama images on Pg.4/8 below,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 prior to continuing to further transform to the panorama into fisheye view projection, or Pg.7/8 and 8/8); and 
superimpose a graphic image on a specific part of the developed image (superimposing a graphic image on the specific part of the developed image as depicted by the exemplary “eye” graphic overlay to the tripod posed in the center  of the image in the direction of view at 0o according to the zenith information VFOV=0o as related to horizontal HFOV of 180o, 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, per Pg.6/8), 
wherein the specific part of the developed image is a part having a predetermined width from a bottom side of the developed image (the specific part represented by the tripod cap position in the image positioned at the bottom of the developed  image and having a predetermined size e.g., width as shown in Figure or as it would be obvious for other similar tripods

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 at Pg. 1/8); and 

wherein the graphic image is different from the developed image and comprises an image on which a process opposite to a conversion from image format of the equidistant cylindrical projection to a spherical image format was performed (the graphic image is placed directly in the equidistant cylindrical projection and prior to converting to fisheye projection, per figures on Pg.4/8, 7/8 and 8/8).
However, the art to Rekimoto teaches about superimposing any object in an equidistant cylindrical projection while having the property to adjust the angle of view e.g., the inclination towards the zenith point, wherein the graphic image is different from the developed image (a graphic image of an object, selected differently from the developed equidistant cylindrical projection is superimposed on a specific region Col.16 Lin.9-13 where the superimposed image is of various objects Col.16 Lin.52-57, on the circumferential projection being subject to a correction per Fig.6 and 10 Col.18 Lin.20-25 and, Col.16 Lin.21-33, e.g., superimposing within the coordinates of the zenith projection area in the equidistant cylindrical projection depicted in Fig.16, Col.19 Lin.44-48) and comprises an image on which a process opposite to a conversion from image format of the equidistant cylindrical projection to a spherical image format was performed (the superimposed image is not part of the spherical to equidistant cylindrical projection but rather the object is superimposed on the respective coordinates of the rectangular plane known as an equidistant cylindrical projection, described at Col.34 Lin.37-48 where the already applied conversion principles are being exemplified at Fig.32B). 
One of ordinary skill in the art would have found obvious before the effective filing date of the invention to consider the imaging apparatus comprising a processor and memory along with a wide angle or fisheye camera used to capture omnidirectional i.e., 360o images which are further processed to be displayed on a spherical image or to project them in a cylindrical equidistant panoramic image and where some portions of the image are to be edited to mask predetermined portions by overlaying specific graphic images by using graphic images superposition which is known and used in the art as taught by D'HOORE, which concept is emphasized by Rekimoto, describing in detail the process of spherical to equirectangular or equidistant cylindrical projection coordinates, having the ability to adjust the inclination according user’s view point hence Rekimoto pertinently considered predictable for representing analogous art and having the same outcome scope.      
Furthermore, the art to Suitoh, expressly teaches about the superimposed object in the equidistant cylindrical projection being any object stored in the memory and not part of the image conversion process, (in the equirectangular projection  Par.[0056] Fig.3A-C, superimposing any objects selected from the surrounding area, Par.[0055] based on metadata stored in the memory 5000, Fig.19, or an object detected from the wireless communication Par.[0073] and Par.[0145]-[0147]).   
However in order to emphasize the obviousness of the instant claimed method Examiner introduces other prior art representative to capturing spherical images, generating equidistant cylindrical projections and overlaying or superimposing other graphics or images over portions of the panoramic projection as disclosed by Suitoh, using a 360o camera (comprised of processors and memory, Fig.1, Abstract) capturing from a plurality of directions indicating the zenith  (Fig.2, 3 Par.[0191]) then converting to equidistant cylindrical projections (Par.[0056]) to further superimpose a predetermined size/width image representations over sections of the spherical image in the viewing direction (Par.[0208]) to be displayed (Par.[0209]-[0230] etc.)
It would have been obvious to the ordinary skilled before the effective filing date of the invention to consider the common methods disclosed by both arts to D'HOORE Rekimoto along with the disclosure in Suitoh and to consequentially find the combination predictable in terms of the claimed matter. 
 
Re Claim 2. (Previously Presented) D'HOORE, Rekimoto and Suitoh disclose, the image processing apparatus according to claim 1, 
D'HOORE discloses, wherein the specific part of the developed image a part of a side of the image where a grip of the image capturing apparatus is (see the “cap” placed over a specific viewing direction depicting the tripod, i.e., the grip of the imaging apparatus, per Figure on Pg.1/8).  

3. (Cancelled).  

Re Claim 4. (Original) D'HOORE, Rekimoto and Suitoh disclose, the image processing apparatus according to claim 1, 
D'HOORE teaches about, wherein the graphic image indicates at least one of a file name of the image, a capturing date and time of the image, a size of the image, and exchangeable image file format (EXIF) information of the image (graphic image is indicated by a file previously saved in .PSD or .GIF exchange file formats Pg.3/8 and adding text/title  e.g., “Proxy Vista” in Fig. on Pg.2/8).  

Re Claim 5. (Original) D'HOORE, Rekimoto and Suitoh disclose, the image processing apparatus according to claim 1, 
D'HOORE teaches about, wherein the graphic image indicates information independent of the image (the “Proxy Vista” text is independent of the graphic image Pg.2/8).  

Re Claim 6. (Original) D'HOORE, Rekimoto and Suitoh disclose, the image processing apparatus according to claim 1, 
D'HOORE teaches about, wherein the graphic image indicates information having nothing to do with an object of the image (the “Proxy Vista” text of the graphic image Pg.2/8 has nothing to do with the object of the image, i.e., the tripod).  

Re Claim 7. (Previously Presented) D'HOORE, Rekimoto and Suitoh disclose, the image processing apparatus according to claim 1, 
D'HOORE teaches about, wherein the program when executed by the processor further causes the image processing apparatus to perform control such that a part of the image including the graphic image superimposed on the specific part of the image is displayed on the screen (a processor performing the image acquisition and conversion of image data and a memory to save the image prior to displaying, as implicit/inherent components of the computerized acquisition apparatus of Pg.5/8) if the viewing direction is a nadir direction (where the processing direction is the nadir


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, Pg.3/8 where the display control structure of the acquisition and conversion computer is used to superimpose the graphic image in the specific direction of the tripod being imaged at a specific part of the spherical image, e.g., at the bottom e.g., nadir, on Pg.3/8)); and 
change the part of the image displayed on the screen in accordance with changing the viewing direction (changing the component in the direction of view, e.g., of the tripod per figure below
on Pg.6/8 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
).  

Re Claim 8. (Previously Presented) D'HOORE, Rekimoto and Suitoh disclose, the image processing apparatus according to claim 7, 

D'HOORE teaches about, wherein the program when executed by the processor further causes the image processing apparatus to detect an orientation of a display having the screen, and the viewing direction is changed based on the detected orientation of the display (the orientation detection is based on the panning down process on the spherical image and see the tripod in the viewing direction cited below,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, Pg.1/8 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 as changed according to the previously described process).  

Re Claim 9. (Previously Presented) D'HOORE, Rekimoto and Suitoh disclose, the image processing apparatus according to claim 7, 
D'HOORE teaches about, wherein the program when executed by the processor further causes the image processing apparatus to detect a user operation performed on a predetermined operation member, and the viewing direction is changed based on the detected user operation (the image editing i.e., the changing process is initiated and the steps of superposing the graphic image are user controlled as disclosed at Pg.2/8 and the according to the view direction).
Suitoh teaches this feature at, (where to detect a user operation performed on a predetermined operation member, and the viewing direction is changed based on the detected user instructions to perform the transformation in the viewing direction changed per the line of sight of the user, at least Par.[0247]). 

Re Claim 10. (Original) D'HOORE, Rekimoto and Suitoh disclose, the image processing apparatus according to claim 1, 
Rekimoto teaches about, wherein the image processing apparatus is included in the image capturing apparatus (Col.27 Lin.18-21).  

Re Claim 11. (Original) D'HOORE, Rekimoto and Suitoh disclose, the, the image processing apparatus according to claim 1,
 
D'HOORE teaches about, wherein the image is a spherical image (the image generated is a spherical image Pg.1/8, 2/8 or 3/8

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
).  

mutatis mutandis. 
Re Claim 13. (Currently Amended)This claim represents the non-transitory computer readable medium that stores the program code executed by the processing unit of the apparatus of claim 1, by which performing each and every limitation in the same order, hence it is rejected under the same evidentiary premises mutatis mutandis.


Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/